DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Interpretation
With respect to the claim limitation in Claim 1 recites: “generating, by the server, a response message that includes the nested data in a format specified in the expanding memory access request”
Examiner reads the claim limitation in the light of specification in the [FIG.4] and paragraph [0022]: “.. The expanding memory access request 411 can identify a plurality of the tables 431-434 in the memory system 430 to access, include an identifier to one of the tables 431-434, identify attributes or columns of the tables 431-434 to access, and have a syntax that indicates an access path between the plurality of the tables 431-434.” 
Accordingly, the claim limitation of the “nested data in a format specified in the expanding memory” is the step for identifying attributes or columns of the tables to access a path between the plurality of the tables in the specification.

Response to Arguments
Applicant argument/remarks made in the Amendment filed on 07/27/2022 have been fully considered but were not found to be persuasive. Applicant amends claims 1, 8, and 14, and cancels claim 2, 9, and 15. Claims 1, 3-5, 7, 8, 10-12, 14, 16-18, and 20 remain in this application after entering this amendment. Applicant added no new matter.
In response to the Applicant’s remark on page 8 recites: “The Examiner appears to allege Nori's database server discloses the recited server, Nori's nested table storage mechanism discloses the recited memory system having multiple relational tables, and Nori's application program discloses the recited client device. Nori, however, fails to disclosure the recited expanding memory access request. See, e.g., Nori, Fig. 4; col. 8, lines 3-9; col. 10, line 15 - col. 11, line 1, where Nori describes the process of retrieving data from the nested table storage mechanism with reference to Figure 4, which includes the application program requesting retrieval of an information object by the database server. There is no disclosure in Nori that the request for the information object has "a syntax that identifies an access path between the relational tables storing the nested data" and "the access path corresponds to an identification of which of the relational tables store identifiers utilized to access rows in at least another one of the relational tables" as the claim recites.”
With respect to amended claims, claims have changed their scope, Examiner has newly cited new sections of existing prior art references and updated mappings to response for Applicant’s arguments. Accordingly, this office action is based on the new ground of rejection and made final. Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the claim rejection.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al., US 6061690 hereinafter Nori, in view of Petculescu et al. US 9,916,357, hereinafter Petculescu.
As per claim 1, (Currently Amended) A method comprising: (With respect to claim 1, Nori discloses) receiving, by a server, an expanding memory access request issued from a client device, wherein the expanding memory access request is for nested data stored in a memory system having multiple relational tables, 
Nori discloses a step for accessing multiple unique nested table using attributes and identifiers (i.e., “attributes or columns of the tables”, See Claim Interpretation) to map different portion of the storage tables. (Nori, col. 7, lines 50-56: “Thus, when a base table 10 has multiple unique nested table identifiers 16a, 164c, each such identifier maps to a different portion 28a, 28b of the storage table 20. In this way, a single storage table 20 stores more than one logical nested table that is referenced in the base table 10.” 
Nori, col. 9, lines 6-10: “For example, a varray attribute is recognized by a database server in the compilation phase of processing an application program, when an object is declared based on an ADT that has a varray attribute.”)

wherein the expanding memory access request identifies the multiple relational tables storing the nested data and has a syntax that identifies an access path between the relational tables storing the nested data, (Nori teaches a method of writing a syntax that identifies an access path between the relational tables storing the nested data in programming language in C by declaring an object of type “varray” using the syntax “OCIArray *” to access nested table objected as OCITable *. 
In another words, Nori teaches a step for accessing the plurality of nested table objects (i.e., “multiple relational tables storing the nested data” as claimed) by using class type syntax “OCIArray” representing OCITable * in C language to access nested table objects in the database. (Nori col. 11, lines 46-52: “In this embodiment, an application program written in the C language declares an object of type varray using the syntax OCIArray *, and nested table objects are represented as OCITable *.” Nori col 11 line 65 - col.12 line 4: “In the preferred embodiment, the generic collection functions operate on generic collection objects (such as OCIColl *) as well as varrays and nested tables. Additional functions that operate specifically on nested tables are identified by the prefix OCITable. The nested table functions are described in the section below entitled "Nested Table Manipulation Functions.”)

and wherein the access path corresponds to an identification of which of the relational tables store identifiers utilized to access rows in at least another one of the relational tables; (Nori col.4 lines 11-18 discloses a method of establishing the collection storage structure in the form of a storage table including at least one nested table portion (i.e., “multiple relational tables storing the nested data”) comprising rows of values of the collection attribute (i.e., “access rows in at least another one of the relational tables”) associated with the reference. Nori col.4 lines 11-18: “Another feature involves establishing the collection storage structure in the form of a storage table in the database system; establishing in the storage table, at least one nested table portion comprising rows of values of the collection attribute associated with the reference; and storing a copy of the reference in a base table identifier column of the storage table.”)

generating, by the server, a response message that includes the nested data in a format specified in the expanding memory access request: (Nori discloses a step for retrieving and assemble nested table from the database wherein the assembled nested table is a predetermined access path between the plurality of the tables, which is equivalent to the step for “expanding memory access request” (See claim interpretation above) Nori col. 7 lines 39-41: “Accordingly, even though the rows in the storage table 20 are unordered, using the value in the identifier column 22, the system can retrieve and assemble nested table”)

and transmitting, by the server, the response message to the client device that issued the expanding memory access request to the server. (Nori teaches a method of requesting an information object that is under management by a database server. Nori col. 10 lines 23-24: “In block 402, an application program requests an information object. Block 402 is intended to broadly reflect any process of requesting an information object that is under management by a database server or other”)

(With respect to claim 1, Nori does not explicitly disclose a method of parsing the request of memory access to identify links between the relational tables) parsing, by the server, the expanding memory access request to identify links between the relational tables that store the nested data; generating, by the server, memory access commands based, at least in part, on the identified links between the relational tables that store the nested data, wherein the memory access commands, when provided to the memory system, prompt the memory system to retrieve the nested data from the relational tables for the server; 
However, Petculescu discloses a method of linking a child table to a parent table (i.e., “links between the relational tables that store the nested data” as claimed) in a database system and identifying a semantic expression (i.e., “parsing”) associated with a particular row of a parent table (i.e., “identified links between the relational tables” as claimed) where multiple interrelated tables has relationships (i.e., “nested data from the relational tables” as claimed) defined by links between tables (Petculescu, col. 10 lines 60 – col. 11 line 2: “.. computing system to perform a method for linking a child table to a parent table in a database system using a foreign key in the child table, the method comprising: an act of identifying a semantic expression associated with a particular row of a parent table; for each of a plurality of rows of a child table, an act of performing the following: an act of evaluating the semantic expression against a foreign key of the corresponding row of the child table” Petculescu, Col. 1 lines 9-15: “In relational database systems, there are multiple interrelated tables, where the relationships are defined by links between tables.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of identifying semantic relationship among the elements of the nesting object to improve subqueries because they structure the query to isolate each part of the statement, perform the same operation that would ordinarily require complex joins and unions and are easier to read.  
As an example, the teachings of Nori, a method for storing nested tables in either a base table of a database, or an index-organized table, wherein teachings of Petculescu may be applied to improve relationship between the base table and nested tables by identifying a semantic expression associated with a particular row of base table to associate the link with the nested tables.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Petculescu into the system of Nori because, they are analogous art as being directed to the same field of endeavor, the method of implementing enhanced relational database system in a distributed computing environment. (See Nori, FIG. 1, Petculescu, col.1 lines 9-15)

As per claim 2, (Canceled)

As per claim 3, (Original) The method of claim 1, wherein each of the relational tables is configured in a row-column format, indexable with identifiers, and wherein parsing the expanding memory access request further comprises (Nori does not explicitly discloses) identifying a request identifier configured to index one of the relational tables.  
However, Petculescu discloses formulating a trie structure in an association index using at least primary keys (e.g., “identifier configured to index one of the relational tables”).
(Petculescu, Col. 13, lines 7-14: “19. The computing system of claim 16, wherein based on the creation of an association between the foreign key and the row of the parent table, the computing system is configured to formulate a trie structure in an association index using at least primary keys of the first and second row, a plurality of terminating nodes of the trie structure each corresponding to a plurality of expressions including at least the first expression and the second expression.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of associating index to formulate a trie structure to address the elements of the nesting object to improve subquery execution.

As per claim 4, (Original) The method of claim 3, wherein at least one of the memory access commands utilizes the request (Nori does not explicitly discloses) identifier to access one of the relational tables to retrieve at least one linked identifier configured to index another one of the relational tables.  

However, Petculescu discloses a method of uniquely identifying a row of another table using primary key.
(Petculescu [0002] “Often tables are linked such that a field in one table (called the "referencing table" or the "child table") uniquely identifies a row (e.g., a primary key) of another table (called the "referenced table" or the "parent table"). Thus, the foreign key is used to establish and enforce a link between the child and parent tables.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of associating primary keys to address the elements of the nesting object to improve subquery execution.

As per claim 5, (Original) The method of claim 3, wherein parsing the expanding memory access request further comprises (Nori does not explicitly discloses) determining which of the relational tables stores at least one identifier for at least another one of the relational tables, which defines the links between the relational tables storing the nested data.  
However, Petculescu discloses linking a child table to a parent table in a database system using a foreign key field in the child table (Petculescu [0012] FIG. 3 illustrates a flowchart of a method for linking a child table to a parent table in a database system using a foreign key field in the child table;)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of associating parent and child relationship to address the elements of the nesting object to improve subquery execution.

Claim 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nori, in view of Petculescu and further in view of Merritt, US 2012/0084306 hereinafter Merritt.

As per claim 6, (Canceled)

As per claim 7, (Original) The method of claim 1, wherein the memory system implements a relational database to (Nori does not explicitly discloses) store the nested data in the relational tables based on a relational model. 
However, Merritt discloses configuring relational data store for the elements of the nesting object. (Merritt [0023] Thus, a software module in communication with the relational data store can issue a request to the relational data store for the elements of the nesting object and the elements of the nested object following a join of the table for the nesting object and a the table for the nested object. The relational data store sends the requested rows and columns to the software module in response to the access request. This strategy can be referred to as join fetching.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Merritt into the combined system of Nori for the advantageous purpose of providing relational data store for the elements of the nesting object to improve subqueries because they structure the query to isolate each part of the statement, perform the same operation that would ordinarily require complex joins and unions and are easier to read. 

As per claim 8, (Currently Amended) A system comprising: a memory device configured to store machine-readable instructions; and a computing system including one or more processing devices, in response to executing the machine-readable instructions, configured to receive an expanding memory access request issued from a client device, wherein the expanding memory access request is for nested data stored in a memory system having multiple relational tables, wherein the expanding memory access request identifies the multiple relational tables storing the nested data and has a syntax that identifies an access path between the relational tables storing the nested data, and wherein the access path corresponds to an identification of which of the relational tables store identifiers utilized to access rows in at least another one of the relational tables; parse the expanding memory access request to identify links between the relational tables that store the nested data; and generate memory access commands based, at least in part, on the identified links between the relational tables that store the nested data, wherein the memory access commands, when provided to the memory system, prompt the memory system to retrieve the nested data from the relational tables: generate a response message that includes the nested data in a format specified in the expanding memory access request: and transmit the response message to the client device that issued the expandinv memory access request.
Claims 8 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 9, (Canceled)

As per claim 10, (Original) The system of claim 8, wherein each of the relational tables is configured in a row-column format, indexable with identifiers, wherein the one or more processing devices, in response to executing the machine-readable instructions, are further configured to identify a request identifier configured to index one of the relational tables. 

Claims 10 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 11, (Original) The system of claim 10, wherein at least one of the memory access commands utilizes the request identifier to access one of the relational tables to retrieve at least one linked identifier configured to index another one of the relational tables. 

 Claims 11 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The system of claim 10, wherein the one or more processing devices, in response to executing the machine-readable instructions, are further configured to determine which of the relational tables stores at least one identifier for at least another one of the relational tables, which defines the links between the relational tables storing the nested data.

Claims 12 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 13, (Canceled)
 
As per claim 14. (Currently Amended) An apparatus comprising at least one computer-readable memory device storing instructions configured to cause one or more processing devices to perform operations comprising: receiving an expanding memory access request issued from a client device, wherein the expanding memory access request is for nested data stored in a memory system having multiple relational tables, wherein the expanding memory access request identifies the multiple relational tables storing the nested data and has a syntax that identifies an access path between the relational tables storing the nested data, and wherein the access path corresponds to an identification of which of the relational tables store identifiers utilized to access rows in at least another one of the relational tables; parsing the expanding memory access request to identify links between the relational tables that store the nested data; and generating memory access commands based, at least in part, on the identified links between the relational tables that store the nested data, wherein the memory access commands, when provided to the memory system, prompt the memory system to retrieve the nested data from the relational tables, generating a response message that includes the nested data in a format specified in the expanding memory access request: and transmitting the response message to the client device that issued the expanding memory access request.

 Claims 14 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, (Canceled)

As per claim 16. (Original) The apparatus of claim 14, wherein each of the relational tables is configured in a row-column format, indexable with identifiers, and wherein the instructions are configured to cause the one or more processing devices to perform operations further comprising identifying a request identifier configured to index one of the relational tables.  

 Claims 16 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 17. (Original) The apparatus of claim 16, wherein at least one of the memory access commands utilizes the request identifier to access one of the relational tables to retrieve at least one linked identifier configured to index another one of the relational tables.  

Claim 17 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 18. (Original) The apparatus of claim 16, wherein the instructions are configured to cause the one or more processing devices to perform operations further comprising determining which of the relational tables stores at least one identifier for at least another one of the relational tables, which defines the links between the relational tables storing the nested data.  

Claim 18 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 19. (Canceled)
 
As per claim 20, (Original) The apparatus of claim 14, wherein the memory system implements a relational database to store the nested data in the relational tables based on a relational model.  

Claims 20 is analogous to claim 6 and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

OBJECT-RELATIONAL BASED DATA ACCESS FOR NESTED RELATIONAL AND HIERARCHICAL DATABASES, (Mao et al., US 2010/0287208) - Mechanisms are provided for mapping objects and object relationships in an object-oriented programming language to a nested relational database

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154